



Exhibit 10.4


Restricted Stock Unit Award
under the Fossil Group, Inc. 2016 Long-Term Incentive Plan
This RESTRICTED STOCK UNIT AWARD (the “Award”), is entered into effect as of the
date of the grant (the “Effective Date”).
W I T N E S S E T H:
WHEREAS, Fossil Group, Inc., a Delaware corporation (the “Company”) has adopted
the Fossil Group, Inc. 2016 Long-Term Incentive Plan (the “Long-Term Incentive
Plan”), effective as of the Effective Date (as defined in the Long-Term
Incentive Plan), with the objective of advancing the best interests of the
Company, its Subsidiaries and its stockholders in order to attract, retain and
motivate key employees with additional incentives through the award of
Restricted Stock Units; and
WHEREAS, the Long-Term Incentive Plan provides that Eligible Participants of the
Company or its Subsidiaries, as determined in the judgment of the Committee, may
be granted an Award which may consist of grants of restricted units of common
stock, par value $.01 per share (“Common Stock”), of the Company;
NOW, THEREFORE, the Participant identified in the Notice of Grant is hereby
awarded Restricted Stock Units in accordance with the following terms:
1.Grant of Award; Restricted Stock Units. Subject to the terms and conditions
set forth in the Long-Term Incentive Plan, this Award and in the Notice of
Grant, the Company hereby grants to the Participant an award of those Restricted
Stock Units specified in the Notice of Grant, subject to adjustment from time to
time as provided in Articles 12, 13 and 14 of the Long-Term Incentive Plan. Each
Restricted Stock Unit shall consist of the right to receive, upon the Vesting
Date, a share of Common Stock for each vested Unit, which shall be
electronically registered by the Company in the name of the Participant as
promptly as practicable following the Vesting Date.


2.Vesting. If the Participant remains continuously employed by the Company or a
Subsidiary through each Vesting Date set forth in the Notice of Grant, the
Restricted Stock Units shall vest (it being understood that Units shall vest
cumulatively) and the Company shall electronically register one share of Common
Stock in the Participant’s name for each vested Unit.


Notwithstanding the vesting conditions set forth in the Notice of Grant, in the
event the Participant incurs a Termination of Service (as such term is defined
in that certain Executive Severance Agreement by and between the Company and the
Participant (the “Severance Agreement”)) without Cause (as defined in the
Severance Agreement) or for Good Reason (as defined in the Severance Agreement)
prior to a Change in Control, then for the eighteen (18) month period
immediately following such Termination of Service (the “RSU Vesting Continuation
Period”), the then-outstanding Restricted Stock Units shall continue to vest,
and shall be electronically converted into shares of Common Stock on the Vesting
Date such Restricted Stock Units would have otherwise vested had the Participant
remained employed during such period, provided, however, if such Termination of
Service occurs in connection with or following a Change in Control, the
Restricted Stock Units shall become fully vested as of the Termination Date (as
defined in the Severance Agreement).
Notwithstanding the vesting conditions set forth in the Notice of Grant and this
Section 2: (i) the Committee may in its discretion at any time accelerate the
vesting of Restricted Stock Units or otherwise waive or amend any conditions of
a grant of a Restricted Stock Units; and (ii) all of the Restricted Stock Units
shall vest upon a Change in Control of the Company or upon the death of the
Participant.





--------------------------------------------------------------------------------





3.Termination in Event of Nonemployment. Except as provided in Section 2 of the
Award, in the event that the Participant ceases to be employed by the Company or
any of its Subsidiaries before a Vesting Date for any reason other than death,
the unvested Restricted Stock Units granted pursuant to this Agreement shall be
forfeited.
4.Stock Certificates. Except as provided in Section 2 of this Award, shares of
Common Stock evidencing the conversion of Restricted Stock Units into shares of
Common Stock shall be electronically registered in the Participant’s name as of
(or as promptly as practicable after) each Vesting Date. No stock certificate or
certificates shall be issued with respect to such shares of Common Stock,
unless, the Participant requests delivery of the certificate or certificates by
submitting a written request to the General Counsel requesting deliver of the
certificates. Subject to Section 5 of this Award, the Company shall deliver the
certificates requested by the Participant to the Participant as soon as
administratively practicable following the Company’s receipt of such request.
Upon registration (or issuance) of any shares hereunder, the Participant may be
required to enter into such written representations, warranties and agreements
as the Company may reasonably request in order to comply with applicable
securities laws, the Long-Term Incentive Plan or with the Notice of Grant.
Notwithstanding the foregoing, to the extent (i) the Participant is deemed as of
his Termination of Service to be a “specified employee” under Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”); and (ii) on the
Termination of Service the Company is publicly traded (as defined in Section
409A of the Code), then, to the extent required by Section 409A of the Code, no
Restricted Stock Unit shall vest, or be converted into shares of Common Stock,
until the earlier of (x) the first day of the seventh month following the
Participant’s Termination of Service or (y) the date of the Participant’s death
following such Termination of Service. Upon the expiration of the applicable
deferral period, any Restricted Stock Units which would have otherwise been
vested and converted into shares of Common Stock during that period (whether in
a single sum or in installments) shall be converted into shares of Common Stock
and transferred to the Participant or the Participant’s beneficiary in one lump
sum.


5.Tax Withholding Obligations. The Participant shall be required to deposit with
the Company an amount of cash equal to the amount determined by the Company to
be required with respect to any withholding taxes, FICA contributions, or the
like under any federal, state, or local statute, ordinance, rule, or regulation
in connection with the award or settlement of the Restricted Stock Units.
Alternatively, the Company may, at its sole election, (i) withhold the required
amounts from the Participant’s pay during the pay periods next following the
date on which any such applicable tax liability otherwise arises, or (ii)
withhold a number of shares of Common Stock otherwise deliverable having a Fair
Market Value sufficient to satisfy the statutory minimum of all or part of the
Participant’s estimated total federal, state, and local tax obligations
associated with vesting or settlement of the Restricted Stock Units. The Company
shall not deliver any of the shares of Common Stock until and unless the
Participant has made the deposit required herein or proper provision for
required withholding has been made.


6.Assignability. Until the Restricted Stock Units are vested as provided above,
they may not be sold, transferred, pledged, assigned, or otherwise alienated
other than by will or the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by Code or Title I of the Employee
Retirement Income Security Act of 1974, as amended. Any attempt to do so
contrary to the provisions hereof shall be null and void. No assignment of the
Restricted Stock Units herein granted shall be effective to bind the Company
unless the Company shall have been furnished with written notice thereof and a
copy of such documents and evidence as the Company may deem necessary to
establish the validity of the assignment and the acceptance by the assignee or
assignees of the terms and conditions hereof.


7.No Stockholder Rights. The Participant shall have no rights as a stockholder
of the Company with respect to the Restricted Stock Units unless and until
certificates evidencing shares of Common Stock shall have been issued by the
Company to the Participant. Until such time, the Participant shall not be
entitled to dividends or distributions in respect of any shares or to vote such
shares on any matter submitted to the stockholders of the Company. In addition,
except as to adjustments that may from time to time be made by the Committee in
accordance with the Long-Term Incentive Plan, no adjustment shall be made or
required to be made in respect of dividends (ordinary or extraordinary, whether
in cash, securities or any other property) or distributions paid or made by the
Company or any other rights granted in respect of any shares for which the
record date for such payment, distribution or grant is prior to the date upon
which certificates evidencing such shares shall have been issued by the Company.







--------------------------------------------------------------------------------





8.Administration. The Committee shall have the power to interpret the Long-Term
Incentive Plan, the Notice of Grant and this Award, and to adopt such rules for
the administration, interpretation, and application of the Long-Term Incentive
Plan as are consistent therewith and to interpret or revoke any such rules. All
actions taken and all interpretations and determinations made by the Committee
shall be final and binding upon the Participant, the Company, and all other
interested persons. No member of the Committee shall be personally liable for
any action, determination, or interpretation made in good faith with respect to
the Long-Term Incentive Plan or this Award.


9.Restrictions and Related Representations. Upon the acquisition of any shares
of Common Stock pursuant to the vesting of the Restricted Stock Units granted
pursuant hereto, the Participant may be required to enter into such written
representations, warranties and agreements as the Company may reasonably request
in order to comply with applicable securities laws, the Long-Term Incentive Plan
or with this Award. In addition, to the extent a certificate or certificates are
issued representing any shares, the certificate or certificates will be stamped
or otherwise imprinted with a legend in such form as the Company may require
with respect to any applicable restrictions on sale or transfer, and the stock
transfer records of the Company will reflect stop-transfer instructions, as
appropriate, with respect to such shares.


10.Notices and Electronic Delivery. Unless otherwise provided herein, any notice
or other communication hereunder shall be in writing and shall be given by
registered or certified mail unless the Company, in its sole discretion, decides
to deliver any documents relating to the Award or future awards that may be
granted under the Long-Term Incentive Plan by electronic means or to request the
Participant’s consent to participate in the Long-Term Incentive Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Long-Term
Incentive Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company. All
notices by the Participant hereunder shall be directed to Fossil Group, Inc.,
Attention: Secretary, at the Company’s then current address unless the Company,
in writing or electronically, directs the Participant otherwise. Any notice
given by the Company to the Participant directed to him at his address on file
with the Company shall be effective to bind any other person who shall acquire
rights hereunder. The Participant shall be deemed to have familiarized himself
with all matters contained herein and in the Long-Term Incentive Plan which may
affect any of the Participant’s rights or privileges hereunder.


11.Scope of Certain Terms. Whenever the term “Participant” is used herein under
circumstances applicable to any other person or persons to whom this Award may
be assigned in accordance with the provisions of Paragraph 6 (Assignability) of
this Agreement, it shall be deemed to include such person or persons. The term
“Long-Term Incentive Plan” as used herein shall be deemed to include the
Long-Term Incentive Plan and any subsequent amendments thereto, together with
any administrative interpretations which have been adopted thereunder by the
Committee pursuant to Section 3.3 of the Long-Term Incentive Plan. Unless
otherwise indicated, defined terms herein shall have the meaning ascribed to
them in the Long-Term Incentive Plan.


12.General Restrictions. This Award is subject to the requirement that, if at
any time the Committee shall determine that (a) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or federal law; (b) the consent or
approval of any government regulatory body; or (c) an agreement by the recipient
of an Award with respect to the disposition of shares of Common Stock, is
necessary or desirable (in connection with any requirement or interpretation of
any federal or state securities law, rule or regulation) as a condition of, or
in connection with, the granting of such Award or the issuance, purchase or
delivery of shares of Common Stock thereunder, such Award may not be consummated
in whole or in part unless such listing, registration, qualification, consent,
approval or agreement shall have been effected or obtained free of any
conditions not acceptable to the Committee.


13.Adjustments for Changes in Capitalization. The number of Restricted Stock
Units covered by this Award shall be subject to adjustment in accordance with
Articles 12-14 of the Long-Term Incentive Plan.


14.No Right of Employment. Neither the granting of the Restricted Stock Units,
the exercise of any part hereof, nor any provision of the Long-Term Incentive
Plan or this Award shall constitute or be evidence of any





--------------------------------------------------------------------------------





understanding, express or implied, on the part of the Company or any Subsidiary
to employ the Participant for any specified period.
15.Amendment. This Award may be amended only by a writing executed by the
Company and the Participant which specifically states that it is amending this
Award. Notwithstanding the foregoing, this Award may be amended solely by the
Committee by a writing which specifically states that it is amending this Award,
so long as a copy of such amendment is delivered to the Participant, and
provided that no such amendment adversely affecting the rights of the
Participant hereunder may be made without the Participant’s written consent.
Without limiting the foregoing, the Committee reserves the right to change, by
written notice to the Participant, the provisions of the Restricted Stock Units
or this Award in any way it may deem necessary or advisable to carry out the
purpose of the grant as a result of any change in Applicable Laws or regulations
or any future law, regulation, ruling, or judicial decision, provided that any
such change shall be applicable only to Restricted Stock Units which are then
subject to restrictions as provided herein.


16.Precondition of Legality. Notwithstanding anything to the contrary contained
herein, the Participant agrees that the Company will not be obligated to issue
any shares pursuant to this Award, if the issuance of such shares would
constitute a violation by the Participant or by the Company of any provision of
any law or regulation of any governmental authority or any national securities
exchange or transaction quotation system.


17.Incorporation of the Long-Term Incentive Plan. This Award is subject to the
Long-Term Incentive Plan, a copy of which has been furnished to the Participant
and for which the Participant acknowledges receipt. The terms and provisions of
the Long-Term Incentive Plan are incorporated by reference herein. In the event
of a conflict between any term or provision contained here in and a term or
provision of the Long-Term Incentive Plan, the applicable terms and provisions
of the Long-Term Incentive Plan shall govern and prevail.


18.Severability. If one or more of the provisions of this Award shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Award to be construed so as to first the
intent of this Award and the Long-Term Incentive Plan.


19.Construction. The Restricted Stock Units are being issued pursuant to Section
6.6 of the Long-Term Incentive Plan and are subject to the terms of the
Long-Term Incentive Plan. A copy of the Long-Term Incentive Plan has been given
to the Participant, and additional copies of the Long-Term Incentive Plan are
available upon request during normal business hours at the principal executive
offices of the Company. To the extent that any provision of this Award violates
or is inconsistent with an express provision of the Long-Term Incentive Plan,
the Long-Term Incentive Plan provision shall govern and any inconsistent
provision in this Award shall be of no force or effect.


20.Governing Law. The Restricted Stock Unit grant and the provisions of this
Award are governed by, and subject to, the laws of the State of Delaware, as
provided in the Long-Term Incentive Plan.







